UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5096


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALLEN JOSHUA BROWN, a/k/a Antonio Frank Brown, a/k/a Milk,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Sol Blatt, Jr., Senior District
Judge. (2:07-cr-01117-SB-1)


Submitted:    May 29, 2009                  Decided:   June 29, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary   Gordon  Baker,  Assistant  Federal   Public        Defender,
Charleston, South Carolina, for Appellant.     Sean       Kittrell,
Assistant United States Attorney, Charleston, South       Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Allen     Joshua       Brown        pled    guilty      to    a     two-count

indictment      charging       him    with:    (1)       possession    with      intent    to

distribute cocaine base, cocaine and marijuana, in violation of

21 U.S.C. § 841(a)(1), (b)(1)(B)-(D) (2006) (Count One); and (2)

carrying a firearm in furtherance of a drug trafficking crime,

in violation of 18 U.S.C. § 924(c)(1)(A)(i) (2006) (Count Two).

He was sentenced to 85 months on Count One and a consecutive

term of 60 months on Count Two, for a total sentence of 145

months.    Brown’s counsel has filed a brief pursuant to Anders v.

California,      386    U.S.    738    (1967),       stating    that,       in    her   view,

there   are     no    meritorious       issues      for    appeal.         In    her    brief,

however,      counsel    questions       (1)      whether     Brown’s      plea    complied

with Fed. R. Crim. P. 11, and (2) whether the district court

erred in sentencing Brown.               Brown has filed pro se supplemental

claims.    Finding no error, we affirm.

              Because Brown did not move in the district court to

withdraw his guilty plea, we review the propriety of the Fed. R.

Crim. P. 11 hearing for plain error.                      United States v. Martinez,

277 F.3d 517, 525 (4th Cir. 2002).                        Before accepting a guilty

plea,     the    district       court     must       ensure    that        the    defendant

understands the nature of the charges against him, the mandatory

minimum and maximum sentences, and various other rights, so it

is clear the defendant is knowingly and voluntarily entering his

                                              2
plea.    The court also must determine whether there is a factual

basis for the plea. Fed. R. Crim. P. 11(b)(3); United States v.

DeFusco, 949 F.2d 114, 120 (4th Cir. 1991).                       Our review of the

plea    hearing     transcript       reveals        that    the     district        court

conducted a thorough Rule 11 colloquy, ensuring that Brown's

plea was knowing and voluntary and that there was an independent

factual basis for the plea.

            We    review    a   criminal         sentence    for    reasonableness,

using the abuse of discretion standard.                    Gall v. United States,

552 U.S. 38, ___, 128 S. Ct. 586, 594-97 (2007).                             We conclude

that    Brown’s    sentence     is   both       procedurally      and    substantively

reasonable.        The    district    court       properly     calculated        Brown’s

Guidelines       range,    treated    the       Guidelines     as       advisory,    and

considered the applicable 18 U.S.C. § 3553(a) (2006) factors.

See United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007);

see also Rita v. United States, 551 U.S. 338, ___, 127 S. Ct.

2456,    2462-69     (2007)     (upholding         application          of    rebuttable

presumption of correctness of within-guideline sentence).                            The

court’s sentence was based on its “individualized assessment” of

the facts of the case.           United States v. Carter, 564 F.3d 325,

328 (4th Cir. 2009).

            Having considered Brown’s pro se claims, we find they

entitle him to no relief.             In accordance with Anders, we have

also reviewed the record and have found no meritorious issues

                                            3
for    appeal.          We   therefore      affirm        Brown’s    conviction      and

sentence.

            This    court     requires       that    counsel       inform   Brown,    in

writing,    of    his    right     to    petition    the    Supreme    Court    of   the

United States for further review.                    If Brown requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                      Counsel’s motion must

state that a copy thereof was served on Brown.                      We dispense with

oral   argument      because       the    facts     and    legal    contentions      are

adequately       presented    in    the    materials       before     the   court    and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                            4